            Case 6:18-cv-00109-HZ      Document 24       Filed 12/23/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



MARTI JEAN K.,                                              No. 6:18-cv-00109-HZ

                      Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Marti Jean K. brought this action seeking review of the Commissioner's final

decision to deny Supplemental Security Income and Disability Insurance Benefits. On July 10,

2019, the Court reversed the Commissioner's decision and ordered that the case be remanded for

additional proceedings. Op. & Order, ECF 17. Judgment was also entered on July 10, 2019.

Judgment, ECF 18.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 23.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the



1 - ORDER
         Case 6:18-cv-00109-HZ          Document 24       Filed 12/23/20      Page 2 of 2




motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel's hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court grants the Motion [23] and awards Plaintiff's counsel $4,723.55 in attorney's

fees under 42 U.S.C. § 406(b). This amount represents 25% of Plaintiff’s total unpaid

retroactive disability benefits, less the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,

and administrative fees already received by counsel. Any amount withheld after all

administrative and court attorney's fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.



                  December 23, 2020
       Dated: __________________________.




                                                          A@rAJ ~ ~
                                                      MARCO A. HERNÁNDEZ   \
                                                      United States District Judge




2 - ORDER
